Citation Nr: 9928975	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, currently rated as 60 percent 
disabling.

2.  Entitlement to an increased evaluation for varicose 
veins, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for 
arteriosclerosis obliterans, currently rated as 20 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
November 1945, and from September 1950 to May 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The veteran's claim for an increased evaluation for 
arteriosclerotic heart disease, varicose veins, and 
arteriosclerosis obliterans is discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from obtaining and 
maintaining a substantially gainful occupation consistent 
with his education and employment experience.



CONCLUSION OF LAW

A total (100 percent) rating is warranted on account of 
unemployability due to the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  A well-
grounded claim for a total disability rating based on 
unemployability requires that the veteran's ability to secure 
employment and the facts surrounding his employment status 
have changed.  See Hodges v. Brown, 5 Vet. App. 375 (1993); 
Suttman v. Brown, 5 Vet. App. 127 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Because the 
veteran's employment abilities may have changed due to the 
treatment he has received for his various conditions, the 
Board believes that a well-grounded claim has been presented.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has requested a total rating for compensation 
purposes based upon unemployability.  He is service-connected 
for arteriosclerotic hypertensive cardiovascular disease 
(status post for artery-coronary bypass), rated as 60 percent 
disabling; varicose veins, rated as 30 percent disabling; and 
arteriosclerosis obliterans, rated as 20 percent disabling.  
He is nonservice-connected for bilateral hearing loss and 
glaucoma.  The combined schedular evaluation is 80 percent. 

In circumstances where the veteran is less than totally 
disabled under the schedular criteria, it must be found that 
the service-connected disorders prevent him from securing and 
maintaining a substantially gainful occupation, provided 
that:

if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disabilities to bring the 
combined rating to 70 percent or more.

38 C.F.R. § 4.16(a) (1998).  The veteran's combined schedular 
rating is 80 percent; he is eligible to be considered for a 
total disability rating under the foregoing requirements.  
[Marginal employment consists of employment as, for example, 
a self- employed farmer or other person, while employed in 
his own business, or at odd jobs, or while employed at less 
than half the usual remuneration.]
 
The evidence submitted includes numerous VA medical 
examination reports, private medical records, and personal 
statements.  In February 1994 the veteran submitted a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  On that form, he told the RO that 
he was totally disabled and unable to maintain employment.  
He stated that he only one year of college and no specialized 
training.  Additionally, he claimed that he had last worked 
full time in April 1984.  Through his written statements, he 
averred that he was "forced" into retirement at his last 
place of employment because of his service-connected 
disabilities.  

It is the function of the Board to weigh and analyze the 
evidence and to make determinations as to the credibility of 
the evidence. 38 U.S.C.A. § 5017(b) (West 1991 & Supp. 1998); 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Where the 
preponderance of the evidence is in favor of the veteran's 
claim or the evidence for and against the claim is 
approximately in balance, the benefit sought is to be 
granted. 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An unemployability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1998).  
The established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  38 C.F.R. § 4.16(b) (1998); 
Hodges v. Brown, 5 Vet. App. 375 (1993); Fanning v. Brown, 4 
Vet. App. 229 (1993); Moyer v. Derwinski, 2 Vet. App. 289 
(1992).  In Hodges, the Court went on to say that while a 
veteran could undertake employment despite his service-
connected disabilities, he was unable to secure employment 
because of his physical disabilities.  Thus, the Court found 
the appellant unemployable.

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges does apply to this case.  The 
veteran's private physician, Dr. M. Cordero (sic) has stated 
that as a result of the veteran's various service and 
nonservice-connected disabilities the veteran is 
unemployable.  The record does not contain any VA medical 
records that would contradict the doctor's statement.  Yet, 
the veteran's doctor did not, however, speculate as to 
whether the veteran was precluded from obtaining and 
maintaining a light, sedentary job consistent with his 
educational, medical, and social capabilities.  

Nevertheless, there is also no indication, based on his 
previous work experience and his present location, that he 
would be able to obtain light, sedentary work.  It is the 
Board's opinion that because of his repeated hospitalizations 
for his heart condition and the treatment for his service-
connected disabilities, it would be unlikely that the veteran 
would be able to procure a job that would reasonably 
accommodate numerous days off for the care and treatment of 
said disabilities.  

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  Therefore, pursuant to 38 
C.F.R. § 4.16 (1998), it is the decision of the Board that 
the veteran's service-connected disabilities render him 
unable to attain and maintain gainful employment, and a total 
disability rating for compensation based on individual 
unemployability due to the veteran's service-connected 
conditions is warranted.


ORDER

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

The Board notes that the veteran's three conditions have been 
rated pursuant to the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 7005, 7114, and 7120.  While the 
veteran's claim was pending, new rating criteria for all 
three of these disabilities became effective.  Per Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the veteran is entitled to 
have his claim considered under these new criteria, and have 
the rating criteria most favorable to his claim applied.  In 
reviewing the claims folder, it appears that only the old 
criteria was applied.  Moreover, a discussion of both 
criteria was not accomplished and the veteran was not 
informed of the old criteria via the Statement of the Case or 
any Supplemental Statements of the Case.  Because this was 
not accomplished, the claim must be returned to the RO for 
additional processing.

Also, record reflects that the veteran last underwent a 
medical examination of his various disabilities in 1996 - 
three years ago.  The purpose of undergoing an examination is 
to discover the current state and severity of the claimant's 
disability, and to then use those results to award 
compensation benefits.  See Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Since the medical examination reports are 
three years old and because the veteran's condition may have 
deteriorated since his last exam, it is the opinon of the 
Board that additional medical testing should be accomplished.  
Therefore, the claim must be returned to the RO for 
additional medical development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be examined by the 
appropriate specialists to determine the 
nature and severity of his 
arteriosclerotic heart disease, varicose 
veins, and arteriosclerosis obliterans.  
The reports of the examinations should 
include a complete rationale for all 
opinions expressed.  

With respect to the veteran's heart 
disability, all indicated special 
studies, to include radiologic, stress 
test, and echocardiogram studies, should 
be accomplished and the examiner should 
set for reasoning underlying the final 
diagnosis.  The RO should request that 
the examiner provide an opinion as to the 
nature of any found functional 
cardiovascular classification using the 
New York Heart Association functional 
classification and/or the Specific 
Activity Scale (metabolic equivalent).  

All necessary studies or tests are to be 
accomplished, and the entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiners prior to the examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran's claim 
for an increased evaluation for arteriosclerotic heart 
disease, varicose veins, and arteriosclerosis obliterans 
should be readjudicated with consideration to all applicable 
rating schedule criteria, to include both the old and new 
criteria for all of the conditions.  If the decision remains 
unfavorable, he should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

No opinion, either legal or factual, is intimated as to the 
merits of the appellant's claim by this REMAND.  However, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







